DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 7-8, 10, 14, 19-20 & 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 17, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 9, 11, 15-18 & 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Volpe et al. (US 2016/0175598).

Volpe et al. discloses;
An apparatus for monitoring cardiac function (e.g., element 100), the apparatus comprising: (a)    a plurality of Integrated Cardio Respiratory (ICR) acoustic sensors (e.g., elements 122) configured to be positioned on the chest of a patient; (b)    a processor  (e.g., elements 118) coupled to the plurality of 

3.     The apparatus of claim 1, further comprising: (e)    a plurality of ECG sensors configured to be positioned on the chest of a patient and coupled to the processor; (f)    wherein said instructions, when executed by the processor, further perform steps comprising: (i)    receiving an ECG sensor signal from the plurality of ECG sensors; (ii)    processing the ECG sensor signal to calculate an R wave onset in
the ECG sensor signal; (iii)    wherein the R wave onset is used enable timing and identification of PCG acoustic signatures within the cardiac cycle (e.g., [0070]-[0072]).

4.   The apparatus of claim 3, wherein identification of PCG acoustic signatures comprises identification of SI and S2 events within the cardiac cycle (e.g., [0070]-[0072]).

5.    The apparatus of claim 4, wherein the extracted temporal characteristics comprise one or more of:
electromechanical activation time (EMAT), total electromechanical systolic interval (QS2), SI duration, S2 duration, mitral cessation-to-opening time (MCOT), left ventricular ejection time (LVET), and left-ventricular systolic time (LVST) (e.g., [0070]-[0072]).

6.  The apparatus of claim 4: wherein the PCG signal is analyzed in within an envelope segment containing two consecutive cardiac cycles; and wherein the extracted amplitude characteristics comprise one or more of: the root-mean-square (RMS) of the PCG signal envelope segment normalized by RMS of the PCG signal of the entire cardiac cycle; the peak amplitude of the PCG signal segment, normalized by variance of the PCG signal of the entire cardiac cycle; and the peak amplitude of envelope segment, normalized by the envelope mean value for the entire cardiac cycle (e.g., [0072] & [0143]).

9.   The apparatus of claim 3, wherein processing the ECG sensor signal to calculate an R wave onset in the signal comprises: (a)    band-pass filtering the ECG sensor signal; (b)    multiplying the filtered signal by its derivative; (c)    computing an envelope of the multiplied signal; (d)    identifying R waves in the computed envelope; (e)    identifying corresponding peaks in the filtered signal; and (f)    determining an R wave onset in filtered signal (e.g., [0072] & [0143]).

11.  The apparatus of claim 1, wherein the plurality of ICR acoustic sensors disposed within an ICR sensor support configured to support the ICR acoustic sensors on the patient at locations based on typical auscultatory sites (e.g., via the disclosed wearable system, Fig 2).

13.     A method for monitoring cardiac function, the method comprising: receiving a phonocardiogram (PCG) acoustic signal from the plurality of ICR acoustic sensors positioned on the chest of a patient;
segmenting the PCG acoustic signal to locate one or more cardiac events in the PCG acoustic signal;
extracting one or more of temporal and amplitude characteristics from the PCG acoustic signal;
classifying the extracted characteristics into one or more subgroups; computing ejection fraction (EF) based on the classified characteristics; and outputting the computed EF for display; wherein said 

15.     The method of claim 13, further comprising: receiving an ECG sensor signal, concurrently with reception of the PCG acoustic signal, from the plurality of ECG sensors positioned on the chest of the patient processing the ECG sensor signal to calculate an R wave onset in the ECG sensor signal; and
wherein the R wave onset is used enable timing and identification of PCG acoustic signatures within the cardiac cycle (e.g., [0070]-[0072]).

16.    The method of claim 15, wherein identification of PCG acoustic signatures comprises identification of SI and S2 events within the cardiac cycle (e.g., [0070]-[0072]).

17.   The method of claim 16, wherein the extracted temporal characteristics comprise one or more of:
electromechanical activation time (EMAT), total electromechanical systolic interval (QS2), SI duration, S2 duration, mitral cessation-to-opening time (MCOT), left ventricular ejection time (LVET), and left-ventricular systolic time (LVST) (e.g., [0070]-[0072]).

18.   The method of claim 16: wherein the PCG signal is analyzed in within an envelope segment containing two consecutive cardiac cycles; and wherein the extracted amplitude characteristics comprise one or more of: the root-mean-square (RMS) of the PCG signal envelope segment normalized by RMS of the PCG signal of the entire cardiac cycle; the peak amplitude of the PCG signal segment, normalized by variance of the PCG signal of the entire cardiac cycle; and the peak amplitude of envelope segment, normalized by the envelope mean value for the entire cardiac cycle (e.g., [0072] & [0143]).


21.     The method of claim 15, wherein processing the ECG sensor signal to calculate an R wave onset in the signal comprises: band-pass filtering the ECG sensor signal; multiplying the filtered signal by its derivative; computing an envelope of the multiplied signal; identifying R waves in the computed envelope; identifying corresponding peaks in the filtered signal; and determining an R wave onset in filtered signal (e.g., [0072] & [0143]).

Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provides a reasoning as to why the arguments are not persuasive:
The applicant argues that the primary reference, Volpe, does not claim or describe a method for determining a cardiac function absolute value, i.e. there is no method for computing ejection fraction (EF).
Based on the broadest interpretation of the claims the examiner disagrees and further points out that Volpe discloses a method of effectively analyzing and processing cardiac data in order to determine the cardiac function of a subject, wherein said data is further processed vis a means that calculates EMAT values, wherein prolonged EMAT is directly associated with LV ejection fraction (LV EF), which is the measure of how much blood is being pumped out the LV with each contraction [e.g. 0071].  Note that the applicant does not explicitly state how the claimed EF is “computed.”  Therefore the examiner maintains that Volpe does disclose a method of computing EF through the means of calculating the disclosed EMAT.
The applicant argues that Volpe fails to disclose displaying of computed EF values.

The applicant argues that Volpe does not classify and does not teach or suggest the use of a global or sub-classifier.
Based on the broadest interpretation of the claims the examiner disagrees and further points out that Volpe discloses cardiac data that is detected, identified and stored by a cardiac function analyzer, wherein said data is further stored into data structures that are arranged to store values, i.e. classifiers, for particular types of data organized in specific databases, i.e. global and/or sub structures, so as to conserve storage space and increase data exchange [0085]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/               Primary Examiner, Art Unit 3792